Name: Commission Decision No 1775/92/ECSC of 30 June 1992 imposing a definitive anti-dumping duty on imports of certain semi-finished products of alloy steel, originating in Turkey and Brazil, definitively collecting the provisional anti-dumping duty imposed on such imports and accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of these products
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  America;  competition;  iron, steel and other metal industries
 Date Published: 1992-07-02

 Avis juridique important|31992S1775Commission Decision No 1775/92/ECSC of 30 June 1992 imposing a definitive anti-dumping duty on imports of certain semi-finished products of alloy steel, originating in Turkey and Brazil, definitively collecting the provisional anti-dumping duty imposed on such imports and accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of these products Official Journal L 182 , 02/07/1992 P. 0023 - 0026 Finnish special edition: Chapter 11 Volume 19 P. 0232 Swedish special edition: Chapter 11 Volume 19 P. 0232 COMMISSION DECISION No 1775/92/ECSC of 30 June 1992 imposing a definitive anti-dumping duty on imports of certain semi-finished products of alloy steel, originating in Turkey and Brazil, definitively collecting the provisional anti-dumping duty imposed on such imports and accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of these productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Articles 10 and 12 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Decision No 891/92/ECSC (2), imposed a provisional anti-dumping duty on imports of certain semi-finished products of alloy steel, originating in Turkey and Brazil. B. SUBSEQUENT PROCEDURE (2) Following the imposition of the provisional anti-dumping duty, some exporters requested and were granted an opportunity to be heard by the Commission or made submissions expressing their views on the duty. (3) Upon request, the parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties and the definitive collection of amounts secured by way of a provisional duty. They were also granted a period within which to make representations subsequent to the disclosure. (4) The oral and written comments submitted by the parties were considered and, where appropriate, the Commission's findings were modified to take account of them. C. PRODUCT UNDER CONSIDERATION (5) After the imposition of provisional duties it became apparent that, under the product description given in recital 11 and Article 1 (1) of Decision No 891/92/ECSC, the duties apply to certain semi-finished products of alloy high-speed steel falling within CN code 7224 90 15 to which the investigation did not relate. It is therefore considered appropriate to modify the product description as follows in order to exclude certain alloy high-speed steels from the application of the duty: semi-finished products of alloy steel, of rectangular (including square) cross-section, hot-rolled or obtained by continuous casting, excluding high-speed steel, falling within CN codes 7224 90 09 and ex 7224 90 15. D. DUMPING Turkey (6) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Decision No 891/92/ECSC to be definitive. Consequently, the preliminary determination on dumping concerning imports from Turkey are confirmed. Brazil (7) On the basis of the duming calculation described in recitals 15 to 18 and 20 to 25 of Decision No 891/92/ECSC, the Commission provisionally established a different margin of dumping for each of the four Brazilian producers which cooperated during the preliminary investigation. (8) As no new evidence on dumping has been received since the imposition of the provisional duty in respect of exports made by AÃ §os Anhanguera (Villares) SA, Sao Paulo, Brazil and by AÃ §os Finos Piratini SA, Porto Alegre, Brazil, the findings on dumping with regard to exports made by these two producers, as set out in Decision No 891/92/ECSC, are therefore considered to be definitive. (9) Regarding the provisional dumping determination for Villares IndÃ ºstrias de Base SA (Vibasa), this producer claimed that the Commission, in constructing normal value, had included in the global amount of selling, general and administrative expenses added to manufacturing costs, certain directly related selling expenses in the domestic market which were not incurred in export transactions to the Community and requested an adjustment under Article 2 (10) (c) (i) and (v) of Commission Decision No 2424/88/ECSC. (10) On the basis of the evidence provided by the exporter, the Commission accepted this claim and amended the calculation of the weighted average dumping margin accordingly to be definitively established at 4,9 % of the cif Community frontier export prices. (11) Regarding the provisional dumping determination for Companhia AÃ §os Especiais Itabira (Acesita), it was claimed by the exporter that the Commission had overestimated the impact of inflation on production costs used for the construction of normal value by applying an incorrect index for inflation adjustment. (12) The Commission has confirmed that the adjustment index used to bring the export price and production cost to a comparable basis in the month of export excessively inflated production cost. Given the degree of inflation in Brazil, this difference has a significant impact on the result of the dumping calculation and calls for correction. (13) It was further claimed and evidence provided that certain items in Acesita's financial expenses were related to other activities in the group, in particular Acesita's holding in affiliated companies and should therefore be considered non-operational with regard to production and sales of the products concerned by the proceeding. (14) On the basis of the evidence submitted, the Commission took account of the arguments raised by the exporter and revised the dumping calculation for Acesita. The weighted average dumping margin is in consequence definitively established at 8,5 % of the cif Community frontier export prices. E. DUMPING MARGINS (15) The weighted average margins of dumping definitively established and expressed as a percentage of the cif Community frontier export prices are as follows: - Asil Celik, Istanbul, Turkey 33,7 % - AÃ §os Anhanguera (Villares) SA, Sao Paulo, Brazil 15,0 % - AÃ §os Especiais Itabira (Acesita), Belo Horizonte, Brazil 8,5 % - Villares IndÃ ºstrias de Base SA (Vibasa), Sao Paulo, Brazil 4,9 % - AÃ §os Finos Piratini SA, Porto Alegre, Brazil 1,7 % (16) For those exporters who did not make themselves known in the course of investigation, the Commission based its findings on the facts available in accordance with Article 7 (7) (b) of Decision No 2424/88/ECSC. It is considered appropriate in the present case and in order to avoid circumvention, to use the findings of the investigation and to apply a dumping margin of 33,7 % for Turkey and 15 % for Brazil. F. INJURY (17) As no new evidence regarding injury and causation to the Community industry was received, the Commission confirms the conclusion on injury reached in Decision No 891/92/ECSC. G. COMMUNITY INTEREST (18) No observations were received from any user of the products concerned by the present proceeding and subject to provisional anti-dumping duties, within the time limit laid down in Article 2 of Decision No 891/92/ECSC. (19) The Commission, therefore, confirms its conclusions that the interests of the Community call for protective measures against dumped imports of semi-finished products of alloy steel, originating in Turkey and Brazil. H. RATE OF DEFINITIVE DUTY Turkey (20) With regard to exports from Turkey the provisional findings of the Commission having been confirmed, the rate of the definitive anti-dumping duty should be the same as the amount of the provisional anti-dumping duty. Brazil (21) With the exception of those exports made by Vibasa and Acesita, the provisional findings of the Commission having been confirmed, the rate of the definitive duty should be the same as the rate of the provisional anti-dumping duty. (22) With regard to exports made by Vibasa or Acesita and in the light of the findings in recitals (9) to (14), the rate of the definitive duty should be equal to the dumping margin which has finally been calculated on the basis of the new elements presented by the exporters concerned since the injury level as determined in the provisional decision and definitively determined is higher than this margin. I. UNDERTAKING (23) One exporter of the Turkish product, Asil Celik, having been informed that the main findings of the preliminary investigation would be confirmed, offered an undertaking concerning its exports of semi-finished products of alloy steel to the Community. (24) The effect of this undertaking will be to revise the export prices of the products concerned to the Community to an extent sufficient to eliminate the injury caused to the Community industry. The Commission believes that, administratively, it will be possible to verify that this undertaking is being respected. In view of this, the Commission considers that the undertaking offered is acceptable. (25) Should this undertaking not be complied with or be withdrawn by the producer concerned, the Commission could, in accordance with Article 10 (6) of Commission Decision No 2424/88/ECSC, immediately impose a provisional duty on the basis of the results and conclusions of this investigation. Subsequently, a definitive duty could also be imposed by the Commission on the basis of information gathered in this investigation. (26) The Advisory Committee has been consulted in this course of action and has raised no objection. J. COLLECTION OF PROVISIONAL DUTY (27) In view of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti-dumping duty should be definitively collected to the extent of the amount of the duty definitively imposed and that amounts exceeding these duties should be released. (28) In respect of recital (5), it is appropriate that any securities pledged by way of provisional anti-dumping duty on imports of certain semi-finished products of alloy high-speed steel, falling within CN code ex 7224 90 15 and originating in Turkey and Brazil, be released, HAS ADOPTED THIS DECISION: Article 1 The undertaking given by Asil Celik Sanayi ve Ticaret A.S., Istanbul, Turkey, is hereby accepted. Article 2 1. A definitive anti-dumping duty is hereby imposed on imports of certain semi-finished products of alloy steel, of rectangular (including square) cross-section, hot-rolled or obtained by continuous casting, excluding high-speed steel, falling within CN codes 7224 90 09 and ex 7224 90 15 (Taric code: 7224 90 15*90), originating in Turkey and Brazil. 2. The rate of the definitive duty, based on the free-at-Community-frontier price, not cleared through customs shall be: - 16,0 % for imports of semi-finished products of alloy steel originating in Turkey (Taric additional code: 8672), - 15,0 % for imports of semi-finished products of alloy steel originating in Brazil (Taric additional code: 8625). 3. Notwithstanding paragraph 2, the rate of the definitive anti-dumping duty shall be: - 8,5 % for products concerned manufactured by AÃ §os Especiais Itabira (Acesita), Belo Horizonte, Brazil (Taric additional code: 8670), - 4,9 % for products concerned manufactured by Villares IndÃ ºstrias de Base SA (Vibasa), Sao Paulo, Brazil (Taric additional code: 8624), - 1,7 % for products concerned manufactured by AÃ §os Finos Piratini SA, Porto Alegre, Brazil (Taric additional code: 8623). 4. Notwithstanding paragraph 2, the duty shall not apply for the products concerned manufactured by Asil Celik Sanayl Ve Ticaret AS, Istanbul, Turkey (Taric additional code: 8671). 5. The provisions in force concerning customs duties shall apply. Article 3 1. The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 891/92/ECSC shall be collected at the rates of duty definitively imposed and any amount secured in excess of the anti-dumping duty definitively imposed shall be released. 2. With regard to the exports made by Asil Celik Sanayi Ve Ticaret AS the amounts secured by way of provisional anti-dumping duty shall be collected in full. 3. The amounts secured by way of provisional anti-dumping duty on imports of semi-finished products of alloy high-speed steel, falling within CN code ex 7224 90 15 shall be released. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 18, as corrected in OJ No L 273, 5. 10. 1988, p. 19. (2) OJ No L 95, 9. 4. 1992, p. 26.